CUSIP NO. 01374AJ203 13G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Amendment No. 2 Under the Securities Exchange Act of 1934 Ecotality, Inc. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) 01374J203 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the following box to designate the rule pursuant to which the Schedule is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 1 NAMES OF REPORTING PERSONS BridgePointe Master Fund Ltd 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.61% 12 TYPE OF REPORTING PERSON (See Instructions) CO 2 1 NAMES OF REPORTING PERSONS Roswell Capital Partners, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 958,807 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.61% 12 TYPE OF REPORTING PERSON (See Instructions) OO 3 1 NAMES OF REPORTING PERSONS Eric S. Swartz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.03% 12 TYPE OF REPORTING PERSON (See Instructions) IN 4 1 NAMES OF REPORTING PERSONS Michael C. Kendrick 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.61% 12 TYPE OF REPORTING PERSON (See Instructions) IN 5 1 NAMES OF REPORTING PERSONS Providence Christian Foundation, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Georgia NUMBEROF SHARES BENEFICIALLY OWNEDBY EACH REPORTING PERSON WITH 5SOLE VOTING POWER 6SHARED VOTING POWER 7SOLE DISPOSITIVE POWER 8SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) x 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.61% 12 TYPE OF REPORTING PERSON (See Instructions) CO 6 Item1 (a) Name of Issuer: ECOtality, Inc. Item 1 (b) Address of Issuer’s Principal Executive Offices: 4 Embarcadero Center Suite 3720 San Francisco, CA 94111 Item 2 (a) Name of Person Filing: BridgePointe Master Fund Ltd. Roswell Capital Partners, LLC Eric S. Swartz Michael C. Kendrick Providence Christian Foundation, Inc. Item 2 (b) Address of Principal Business Offices or, if none, Residence: The principal business address of the reporting persons is : 1120 Sanctuary Parkway, Suite 325, Alpharetta, GA30009 Item 2 (c) Citizenship Reference is made to Item 4 of pages 2 to 6 of this Schedule 13G (this “Schedule”), which Items are incorporated herein by this reference. Item 2 (d) Title of Class of Securities: Common Stock, $0.001 par value per share Item 2 (e) CUSIP Number: 01374J203 Item3. If this statement is filed pursuant to Rules 13d-1(b) or 13d-2(b), check whether the person filing is a: Not Applicable. Item4. Ownership. (a) Amount Beneficially Owned: Reference is hereby made to Items 5-9 and 11 of pages2 to 6of this Schedule, which Items are incorporated herein by this reference. BridgePointe Master Fund Ltd. was the owner of (i) convertible preferred stock (the “Convertible Preferred”) whichwere convertible into up to 50,000 shares of the Issuer’s common stock (subject to the Ownership Limitations described in more detail below); (ii) warrants (“Warrants”) to purchase up to 347,222 shares of the Issuer’s common stock (subject to the Ownership Limitations) and 492,141 shares of the Issuer’s common stock. Providence Christian Foundation, Inc. was the owner of warrants to purchase up to 69,444 shares of Common Stock, 7 Based on 10,666,699 shares of common stock of the Issuer outstanding as of November 12, 2010, as indicated in the Issuer’s Form 10-Q for the quarter ended September 30, 2010 filed with the Securities and Exchange Commission on November 15, 2010, the Reporting Persons currently have the right to acquire up to 958,807 shares of the Issuer’s common stock (inclusive of the number of shares of the Issuer’s common stock held by the Reporting Persons) through the conversion of the Convertible Preferred and/or exercise of the Warrants. Roswell Capital Partners, LLC(“RCP”), as investment manager of BridgePointe Master Fund Ltd. and Eric S. Swartz and Michael C. Kendrick, as RCP’s principals and co-owners, may be deemed to beneficially own the securities owned by such accounts, in that they may be deemed to have the same power to direct the voting or disposition of those securities. Michael C. Kendrick and his spouse control Providence Christian Foundation, Inc. ("Providence") Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that RCP, Eric S. Swartz, Michael C. Kendrick or Providence is, for any purpose, the beneficial owner of any securities to which this Schedule relates (the “Securities”), except as expressly disclosed herein, and each of RCP, Eric S. Swartz, Michael C. Kendrick and Providence disclaims beneficial ownership as to the Securities, except to the extent of its or his pecuniary interests therein. Under the definition of “beneficial ownership” in Rule 13d-3 under the Act, it is also possible that the individual general partners, executive officers, and members of the foregoing entities might be deemed the “beneficial owners” of some or all of the Securities insofar as they may be deemed to share the power to direct the voting or disposition of the Securities. Neither the filing of this Schedule nor any of its contents shall be deemed to constitute an admission that any of such individuals is, for any purpose, the beneficial owner of any of the Securities, and such beneficial ownership is expressly disclaimed. (b) Percent of Class: 8.61% The calculation of percentage of beneficial ownership here and in Item 11 of pages2 to 6was based on a total of 11,133,365 shares of common stockdeemed outstanding derived from the Issuer’s Form 10-Q for the quarter ended September 30, 2010 filed with the Securities and Exchange Commission on November 15, 2010, in which the Issuer reported that the current number of shares of its common stock outstanding was 10,666,699 plus, pursuant to Rule 13d-3(d) promulgated under the Securities Exchange Act of 1934, up toan additional 466,666 shares of common stock that BridgePointe Master Fund, Ltd (inclusive of the number of shares of the Issuer’s common stock held by the Reporting Persons) may acquire upon the exercise of a warrant and upon conversion of preferred stock within 60 days of the date of this Schedule. (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 889,363 (ii) shared power to vote or to direct the vote: 958,807 (iii) sole power to dispose or to direct the disposition of: 889,363 (iv) Shared power to dispose or to direct the disposition of: 958,807 8 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. Not Applicable. 9 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 14, 2011 Roswell Capital Partners, LLC By: /s/Eric S. Swartz Eric S. Swartz, its Co-Manager BridgePointe Master Fund Ltd. By: Roswell Capital Partners its General Partner By: /s/ Eric S. Swartz Eric S. Swartz, its Co-Manager Eric S. Swartz By: /s/ Eric S. Swartz Eric S. Swartz Michael C. Kendrick By: /s/ Michael C. Kendrick Michael C. Kendrick Providence Christian Foundation, Inc. By: /s/ Michael C. Kendrick Michael C. Kendrick, Trustee 10 EXHIBIT A AGREEMENT FOR JOINT FILING OF SCHEDULE 13G/A The undersigned and each other person executing this joint filing agreement (the “Agreement’) agree as follows: (1) The undersigned and each other person executing this Agreement are individually eligible to use the Schedule 13G to which this Exhibit is attached and such Schedule 13G is filed on behalf of the undersigned and each other person executing this Agreement; and (2) The undersigned and each other person executing this Agreement are responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of the undersigned or any other person executing this Agreement is responsible for the completeness or accuracy of the information concerning any other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original, but all of which, taken together, shall constitute one and the same instrument. Dated: February 14, 2011 Roswell Capital Partners, LLC By: /s/ Eric S. Swartz Eric S. Swartz, its Co-Manager BridgePointe Master Fund Ltd. By: Roswell Capital Partners its General Partner By: /s/ Eric S. Swartz Eric S. Swartz, its Co-Manager Eric S. Swartz By: /s/ Eric S. Swartz Eric S. Swartz Michael C. Kendrick By: /s/ Michael C. Kendrick Michael C. Kendrick Providence Christian Foundation, Inc. By: /s/ Michael C. Kendrick Michael C. Kendrick, Trustee 11
